SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of, May Commission File Number 001-35400 Just Energy Group Inc. (Translation of registrant’s name into English) 6345 Dixie Road, Suite 200, Mississauga, Ontario, Canada, L5T 2E6 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40F: Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Note:Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. DOCUMENTS INCLUDED AS PART OF THIS REPORT Document 1 News Release, dated May 17, 2012. Document 1 TSX:JE NYSE: JE · FOR IMMEDIATE RELEASE PRESS RELEASE Just Energy Reports Fiscal 2012 Annual and Fourth Quarter Results – Record 1,091,000 Customers Added through Marketing Customer Base reaches 3.9 Million, up 17% Year over Year Gross Margin up 5% per share Adjusted EBITDA up 7% per share Payout Ratio of 62% on Adjusted EBITDA versus 66% in Fiscal 2011 Management Provides Guidance for Fiscal 2013 Gross Margin Growth of 10% to 12% and Adjusted EBITDA Growth of 8% to 10%, Substantially Higher than the Targets achieved inFiscal 2012 TORONTO, ONTARIO - - May 17, 2012 - - Highlights for the year ended March 31, 2012 included: · Gross additions though marketing were a record 1,091,000, up 9% from the 999,000 added in fiscal 2011 and up 116% from 505,000 added in fiscal 2010. · Record additions of 429,000 by the Consumer (residential) division and 662,000 by the Commercial division. · Net customer additions, including customers acquired with Fulcrum, were 556,000 for the year. Excluding Fulcrum customers, net additions were 316,000. · Customer base reached 3,870,000 RCEs, up 17% year over year. · Customer attrition rates improved to an annual rate of 13% from 15% in fiscal 2011. Customer renewal rates declined slightly from 65% to 64% in fiscal 2012. · National Home Services water heater and HVAC installed base up 39% to 165,400.NHS revenue and gross margin were up 58% and 78%, respectively, year over year. 1 · Gross margin of $517.5 million, up 7% year over year (5% per share), equaling published guidance. · Adjusted EBITDA of $283.1 million, up 9% (7% per share) versus $259.0 million in fiscal 2011, exceeding published guidance of 5% per share. · Dividends of $1.24 per share were paid in fiscal 2012, equal to the dividends/distributions paid in fiscal 2011. · Dividend payout ratio on Adjusted EBITDA of 62%, down from 66% in fiscal 2011. Highlights for the three months ended March 31, 2012 included: · Customer additions through marketing were a record 316,000, up 36% from 232,000 in Q4 fiscal 2011 and 131,000 in Q4 of fiscal 2010. · Net customer additions were 112,000 in Q4, up 53% from 73,000 in fiscal 2011. · Extremely warm winter weather causes sharp decline in gas consumption. Heating degree days in Just Energy’s gas markets were, on average, approximately 15% warmer than normal for the quarter. · Gross Margin of $173.3 million, up 1%. · Adjusted EBITDA of $109.3 million, down 5%. · Dividend payout ratio on Adjusted EBITDA of 40% up from 38% in Q4 fiscal 2011. 2 Just Energy Fiscal 2012 Results Just Energy announced its results for the year ended March 31, 2012. Three months ended March 31, ($ millions except per share) Per share Per share Sales $ Gross margin Adjusted EBITDA Net income (loss) ) ) Dividends Long Term Customers Year ended March 31, ($ millions except per share) Per share Per share Sales $ Gross margin Adjusted EBITDA Net income (loss) ) ) Dividends/Distributions Payout ratio on Adjusted EBITDA 62
